Citation Nr: 0809068	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  03-29 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
chest disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left eye disorder.  

4.  Entitlement to a compensable evaluation for a left 
eyebrow scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

In the veteran's December 2002 notice of disagreement, he 
requested a personal hearing before the RO.  He cancelled 
that request by correspondence received by VA in October 
2003.  

In April 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
afford the veteran a VA examination of his left shoulder, 
translate into English documents contained in the claims 
file, and provide the veteran with additional VCAA notice.  
The RO sent the veteran a VCAA notice letter in December 2006 
and the veteran's left shoulder was examined and an 
appropriate opinion obtained in January 2007.  The December 
2006 notice letter substantially complied with the Remand 
order.  See Dyment v. West, 13 Vet. App. 141 (1999).  

The RO failed to comply with the remand order to translate 
the non-English documents.  A copy of the April 2006 Remand 
is associated with the claims folder and carries a 
handwritten annotation next to that order that appears to 
state that the translation was not required.  

The Board required translation of the non-English documents.  
The veteran has a right to have Remand orders complied with 
and, in most instances, failure on VA's part to comply with a 
remand order of the Board is itself remandable error.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  However, in this 
case the purpose of that remand order has been subsequently 
served and another remand is not indicated.  

Although the RO failed to comply with the remand order, the 
Board has had the documents translated so that all evidence 
reviewed in rendering this decision is now in English.  The 
RO in San Juan clearly read the reports in Spanish and 
determined that they did not provide a basis to grant these 
claims, there is therefore no basis to remand this case to 
all the RO to review records which it has clearly reviewed.  
The Board thus finds that application of Stegall v. West, 11 
Vet. App. 268 (1998) does not require another remand, as no 
prejudice to the veteran will result from the Board 
proceeding to adjudicate his appeal.  


FINDINGS OF FACT

1.  The veteran's current left shoulder disorder did not have 
onset during his active service, did not manifest within one 
year of separation from active service, and is not otherwise 
etiologically related to his active service.  

2.  In a December 1985 decision, the Board denied the 
veteran's claim for entitlement to service connection for 
residuals of a chest injury.

3.  Evidence added to the record since the December 1985 
Board decision that denied service connection for residuals 
of a chest injury does not tend to prove that the veteran has 
any residuals of an inservice chest injury and does not raise 
a reasonable possibility of substantiating his claim.  

4.  In a February 2000 rating decision, the RO denied the 
veteran's claim to reopen a previously denied claim for 
entitlement to service connection for a left eye disorder.  
The RO informed the veteran of that decision and of his 
appellate rights that same month.  He did not appeal.  

5.  Evidence added to the record since the February 2000 
rating decision that denied service connection for a left eye 
disorder does not to show that the veteran has a current left 
eye disorder and does not raise a reasonable possibility of 
substantiating his claim.  

6.  The veteran's left eyebrow scar is not disfiguring, is 
less than 13 cm. in length, less than 0.6 cm. wide at the 
widest part, less than 39 square cm. in area, is not adherent 
to underlying tissue, and the surface contour of the scar is 
not elevated or depressed on palpation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).  

2.  The December 1985 Board decision that denied entitlement 
to service connection for residuals of a chest injury is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2007).  

3.  Evidence received since the December 1985 Board decision 
that denied service connection for residuals of a chest 
injury is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).  

4.  The February 2000 RO decision that denied entitlement to 
service connection for a left eye disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

5.  Evidence received since the February 2000 RO decision 
that denied service connection for a left eye disorder is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

6.  The criteria for a compensable evaluation for scar, left 
eyebrow, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7800 (2001 & 2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  In general, service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran contends that he suffers from left shoulder, left 
eye, and chest disorders as the result of trauma during 
service; specifically as the result of motor vehicle 
accidents that occurred in May 1953 and/or September 1953.  

Left shoulder claim

Service medical records contain a May 1953 treatment record 
indicating that the veteran collided with the rear end of a 
jeep while driving his motor bike.  He reported pain in his 
chest and he had a bruise.  Medical personnel prescribed 
treatment with heat, massage, and aspirin.  

A September 1953 service medical record note indicates that 
the veteran suffered a subarachnoid hemorrhage following a 
blow to the occipital region of the skull sustained in a 
bicycle accident.  He was treated with elixir of 
phenobarbital and aspirin.  A clinic note from three days 
later reported observation for hemorrhage with no condition 
found.  

Service medical records are absent for any mention of injury 
of the veteran's left shoulder.  A report of separation 
medical examination, dated in January 1954, contained a 
normal clinical evaluation of the veteran's musculo-skeletal 
system and upper extremities.  This is strong evidence that 
the veteran suffered no injury of his left shoulder during 
service, including his bicycle and motor-bike accidents.  

Post service, the veteran underwent a VA examination in 
September 1971, with regard to a different claimed 
disability.  That examination report found no musculoskeletal 
disorders and there is no mention of left shoulder symptoms, 
providing evidence against the claim that the veteran has had 
a shoulder problem since service.  In fact, the first mention 
of any symptoms involving either of the veteran's shoulders 
is found in a December 1976 VA clinical note that reported 
his symptoms of pain in his shoulders and other areas.  There 
is no report of a connection between that pain and his 
service.  Indeed, the only assessment provided was that the 
veteran had chronic psychiatric illness.  

February 1988 VA clinic notes contain the veteran's report of 
headaches with pain radiating into his shoulders.  These post 
service records are more evidence against his claim because 
the records show that there was no evidence of treatment of 
the veteran's left shoulder and no reports of symptoms 
involving his left shoulder until more than two decades after 
separation from service, and, even then, the pain was in both 
shoulders and the clinician did not indicate that the veteran 
had any pathology of either shoulder.  

In January 2007, the veteran underwent a VA examination of 
his left shoulder.  During the examination, the veteran 
reported that he was in a motor-bike accident in service and 
asserted that his current left shoulder disorder arose from 
that accident.  He reported that he wore a thoracic brace for 
several weeks as treatment for injuries from that accident.  
He also stated that he recalled left shoulder trauma from the 
accident and that he reported to sick call.  

The examiner reported that the veteran had undergone surgical 
open repair acromyoplasty of his left shoulder in March 1999 
and left shoulder arthroscopic debridement in August 2006.  
Included in the examination report are reports of magnetic 
resonance imaging and x-rays of the veteran's left shoulder.  
A report of x-rays from January 2006 provides evidence of 
degenerative joint disease of the veteran's left shoulder.  
Diagnoses were provided of a slap tear type II with 
significant fraying of the labrum and tear of the biceps 
insertion.  Also significant, is the examiner's recording of 
the veteran's report that he had a truck accident in 1972 
(post-service) with direct trauma of his left shoulder, 
providing evidence against this claim.  

Following examination of the veteran and review of the claims 
file, the examiner opined that the veteran's left shoulder 
condition is not related to alleged trauma during his 
military service.  He explained that although the veteran 
claimed that his left shoulder injury occurred during 
military service, the service medical records are absent for 
evidence of a left shoulder injury.  Also mentioned in the 
examiner's rationale is the veteran's report of direct trauma 
to his left shoulder in the 1972 truck accident.  Finally, 
the examiner based his opinion, in part, on the complete lack 
of evidence of symptoms of, or treatment for, a left shoulder 
condition in the years following the veteran's active 
service.  

These examination reports and well reasoned medical opinion 
provide additional evidence that the any current disorder of 
the veteran's left shoulder is unrelated to his active 
service including his bicycle and motor-bike accidents in 
service.

No other objective evidence of record shows any connection 
between the veteran's current left shoulder disorder and his 
service.  Degenerative joint disease of his left shoulder was 
first noted as evidenced from 2006 x-rays, many years after 
service and thus outside the time period for presumptive 
service connection, as specified for arthritis in 38 C.F.R. § 
3.307 and § 3.309.  

As far as the veteran's reported history, the Board finds his 
report of his inservice injury to be contradicted by the 
record.  Despite his memory of shoulder pain following his 
motor vehicle accident in 1953, the contemporaneous service 
records do not mention his shoulder but do mention his report 
of other symptoms.  The Board finds those records to be more 
probative than the veteran's memory of an event that occurred 
more than half a century ago.  See Curry v. Brown, 7 Vet. 
App. 59 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).  
Moreover, the veteran's report of treatment for injuries 
resulting from his inservice accident is contradicted in 
other aspects.  For example, service medical records contain 
two reports of his motor vehicle accident injuries and 
treatment with massage, aspirin and heat.  This is in stark 
contrast to a report of being placed in a brace for several 
weeks.  This, followed by the complete lack of mention of a 
shoulder injury for many years post service, including during 
a September 1971 VA examination, clearly demonstrates that 
the veteran's recollection of events from 1953 are to be 
afforded little probative value.  

In short, the service and post service medical records 
provide overwhelming evidence that the veteran suffered no 
injury to his left shoulder during service.  Hence, service 
connection for this claimed disability must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Chest and left eye claims

In March 1975, the RO denied the veteran's claim for 
entitlement to service connection for a chest condition.  The 
basis for that denial was that there was no pathology of the 
veteran's chest shown in service medical records or a post-
service VA examination conducted in September 1971.  

The veteran sought to reopen this claim on numerous occasions 
prior to his current claim.  In December 1985, the Board 
denied his claim on the merits, finding that his chest injury 
during service resulted in no residual disability.  
Essentially, this denial was based on failure to show that 
any current chest pathology was etiologically related to his 
service, including the September 1953 motor vehicle accident.  
That decision became final on the date of issuance.  See 38 
U.S.C.A. § 38 U.S.C.A.  § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2007).

In August 1988, the RO denied the veteran's claim for 
entitlement to service connection for a left eye condition, 
other than his scar of the left eyebrow.  The basis for that 
decision was that service medical records did not show any 
current left eye condition.  The veteran sought to reopen 
that claim on numerous occasions prior to his current claim, 
most recently in February 2000.  At that time the RO 
determined that new and material evidence had not been 
submitted to warrant reopening.  He was informed of that 
decision and of his appellate rights that same month.  He did 
not appeal.  Thus that decision became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

The veteran's claim for entitlement to service connection for 
a chest disorder was denied in December 1985 because the 
evidence failed to show that any current chest disorder was 
etiologically related to his service.  No competent evidence 
received since the last final indicates that the veteran has 
a current chest disorder that is related to any injury or 
disease during service or that had its onset during service.  

Of record is a February 1988 report of an x-ray of the 
veteran's xyphoid process of the sternum.  This report 
indicates that the veteran's sternum and distal end of the 
costal cartilage were normal.  Thus, the only "new" 
evidence presented that addresses whether or not the veteran 
has a chest disorder is not "material" evidence because it 
tends to disprove his claim rather than prove his claim.  

The evidence received since the last final denial of the 
veteran's claim for entitlement to service connection for a 
chest disorder is not new and material evidence.  Hence, his 
claim may not be reopened.  

The veteran's claim for entitlement to service connection for 
a left eye disorder was originally denied because there was 
no evidence of a current left eye disorder.  No evidence 
received since the last final denial of his claim by the RO 
in February 2000 even mentions a left eye disorder.  The 
remark that the veteran wears reading glasses, found in a 
January 2007 VA examination, is not evidence of a left eye 
"disorder" but rather, at most, an example of refractive 
error, a condition not a disability under VA regulations.  38 
C.F.R. §§ 3.303(c), 4.9 (2007).  

In short, no new evidence and hence, no material evidence, of 
a left eye disorder has been added to the record since the 
last final denial of his claim in February 2002.  Therefore, 
his claim for entitlement to service connection for a left 
eye disorder may not be reopened.  


Increased rating

In his substantive appeal, received in October 2003, the 
veteran contended that the scar on his left eyebrow is so 
severe that a compensable evaluation is warranted.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126.  Hart 
appears to extend Fenderson to all increased evaluation 
claims. 

Service connection was established for a scar, left eyebrow, 
in an August 1988 rating decision and a noncompensible 
evaluation was assigned.  That rating remained in effect 
until the veteran filed his current claim in June 2002.  The 
veteran's scar has always been evaluated under the criteria 
found in 38 C.F.R.  § 4.118a, that part of the Schedule for 
Rating Disabilities applicable to disabilities of the skin.  

Changes were made to the Schedule for Rating Disabilities for 
disabilities of the skin effective August 30, 2002.  The 
veteran filed his claim, from which this appeal arises, in 
June 2002.  Generally, in a claim for an increased rating, 
where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312- 
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000).  

A review of the record demonstrates that the RO considered 
the old and new rating criteria, and the veteran was made 
aware of the changes.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Prior to August 30, 2002, slightly disfiguring scars of the 
head face or neck were assigned a non-compensable rating.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2001).  Moderately 
disfiguring scars of the head, face, or neck warranted 10 
percent disability rating.  Id.  Severely disfiguring scars 
of the head, face, or neck, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles, 
warranted a 30 percent disability rating.  Id.  Scars of the 
head, face, or neck that were completely disfiguring or 
resulted in exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement 
warranted a 50 percent disability rating.  Id.  When, in 
addition to tissue loss and cicatrization, there was marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Diagnostic Code 7800 could have been increased 
to 80 percent, the 30 percent to 50 percent, and the 10 
percent to 30 percent.  Id.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted for central office rating, with several unretouched 
photographs.  Id.

From August 30, 2002, forward, disfigurement of the head, 
face, or neck is evaluated based, in part, on the number of 
characteristics of disfigurement present.  The eight 
characteristics of disfigurement, for purposes of evaluation 
under 38 C.F.R. § 4.118, are specified in Note (1) as: (1) A 
scar five or more inches (13 or more centimeters (cm.)) in 
length; (2) A scar at least one-quarter inch (0.6 cm.) wide 
at its widest part; (3) The surface contour of the scar is 
elevated or depressed on palpation; (4) The scar is adherent 
to underlying tissue; (5) The skin is hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) The skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) There is underlying soft tissue missing in 
an area exceeding six square inches (39 sq. cm.); (8) The 
skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2007).  

Disfigurement of the head, face or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  Id.  A 30 percent evaluation is warranted if 
there are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  Id.  50 percent evaluation 
is authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  Id.  
An 80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  Id.  

In August 2002, the veteran underwent a VA examination of his 
scar of the left eyebrow.  The examiner found two horizontal 
fading scars on the veteran's left eyebrow, each measuring 2 
centimeters in length and 2 millimeters in width.  The scars 
were not tender to palpation, not adherent, of normal 
texture, without ulceration or breakdown of the skin, with no 
elevation or depression, no underlying tissue loss, no 
inflammation, edema, or keloid formation, no loss of color, 
resulted in no limitation of function, and were not 
cosmetically disfiguring.  

These results are evidence against assigning a compensable 
rating for the veteran's left eyebrow scar.  The small size 
of two scars and the examiner's description of the scars 
indicate that the scars are not even slightly disfiguring and 
hence do not warrant a compensable rating under the criteria 
in effect prior to August 30, 2002.  

Nor are any of the characteristics of disfigurement present.  
No evidence of record shows the contrary.  Hence, a 
compensable rating for this disability is not warranted.  The 
Board has considered the veteran's statements, but finds that 
they are outweighed by the post-service medical records, as 
cited above, which are found to provide clearly highly 
probative evidence against all claims. 

The Board does not find evidence that the veteran's scar, 
left eyebrow, should be increased for any other separate 
period based on the facts found during the whole appeal 
period.  The evidence of record from the day the veteran 
filed the claim to the present supports the conclusion that 
the veteran is not entitled to additional increased 
compensation during any time within the appeal period. 

In sum, the preponderance of evidence of record is against 
the veteran's claim for a higher rating for his left eyebrow 
scar.  The evidence in this case is not so evenly balanced so 
as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the bulk of the VCAA duty to notify was satisfied by 
way of letters sent to the veteran in July 2002 and December 
2006 that fully addressed all four notice elements.  The July 
2002 letter was sent to the veteran prior to the initial AOJ 
(the RO) decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate a claim 
for service connection on the merits.  The letter informed 
the veteran of the veteran's and VA's respective duties for 
obtaining evidence and asked him to submit evidence and/or 
information in his possession to the agency of original 
jurisdiction (AOJ), which is the RO in this case.  

The July 2002 letter also told the veteran that in order to 
substantiate a claim for an increased rating, medical 
evidence must show that his service connected disability had 
worsened.  As to the claims to reopen, that letter informed 
the veteran that new and material evidence was necessary to 
reopen his claims for entitlement to service connection for a 
chest disorder and a left eye disorder.  

The Board recognizes that the July 2002 letter contains many 
defects.  First, the letter provided the veteran with the 
definition of new and material evidence in effect prior to 
when he filed his claims to reopen.  That definition was 
changed, effective in August 2001, prior to when the veteran 
filed his claims in June 2002.  See 66 Fed. Reg. 45,630 (Aug. 
29, 2001).  Second, the letter did not tell the veteran the 
bases of the final denials of his claims.  Third, notice 
provided as to his claim for an increased rating was 
precisely the type of notice rejected by the Court in 
Vasquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  Finally, the July 2002 letter incorrectly stated 
that the veteran must submit medical evidence that his skin 
disability had worsened, implying that non-medical evidence 
could not substantiate his claim.  

Clear from the above is that the duty to notify was not 
satisfied prior to the initial unfavorable decision on the 
claim by the AOJ.  Indeed, the Board remanded this matter in 
April 2006 in part to ensure that proper notice be provided 
the veteran.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case of supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was mostly satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in December 2006 that fully addressed all 
four notice elements.  To the extent that this letter did not 
completely satisfy VA's duty to notify, the remaining defect 
amounted to harmless error.  

That letter informed the veteran of the correct standard for 
new and material evidence needed to reopen his previously 
disallowed claims.  Although the RO did not tell the veteran 
of the reasons for the prior disallowance of his claim, 
despite the April 2006 Remand order, the Board finds that the 
December 2006 letter substantially complied with the remand 
order and an additional remand is not in required.  See 
Dyment v. West, 13 Vet.App. 141 (1999).  In that regard, and 
as explained below, the December 2006 letter provided the 
veteran with notice that served the same purpose as telling 
him the bases for the last final denials of his claims.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

Contained in the December 2006 letter was the sentence "[t]o 
support your claim for service-connected compensation 
benefits, the evidence must show three things," followed by 
detailed explanation of the three elements of a service 
connection claim.  This information provided the veteran with 
notice of the evidence required to substantiate the 
underlying claims for entitlement to service connection.  
Importantly, this notice necessarily informed the veteran of 
the need to submit evidence that he had a current left eye 
disability and that he had a current chest disability related 
to his service.  The bases for the final denials of his 
claims were that these elements had not been established.  

From the notice provided by the December 2006 letter, a 
reasonable person would understand that evidence of a current 
disability and a relationship between that disability and 
service was needed to substantiate the claims.  In Bernard v. 
Brown, 4 Vet. App. 384, 392 (1993), the Court stated

it is axiomatic that claimants do not 
submit claims merely for the reopening of 
their previously and finally denied 
claims.  Rather, they submit claims for 
VA benefits, which, in cases of 
previously and finally denied claims, 
implicate both the question of whether 
there is new and material evidence to 
reopen the claim and the question of 
whether, upon such reopening, the 
claimant is entitled to the requested 
benefits.  

Therefore, whether the evidence going to a current disability 
and its relationship to service was needed to reopen the 
claims or to substantiate the underlying claims does not 
matter.  The letter provided the veteran with notice to 
submit evidence of these elements or information from which 
VA could assist him in obtaining evidence.  

Furthermore, since the letter properly stated that new 
evidence was necessary to reopen the claims, and correctly 
stated the criteria for new evidence, a reasonable person 
would understand from the letter that some evidence was 
required additional to that which had previously been 
provided.  The effect of that letter would cause a reasonable 
person to submit more evidence than was necessary to merely 
reopen a claim because the letter asks for evidence of an 
inservice event, injury or disease, which was not a 
requirement to reopen his claim for a chest disorder in this 
case.  From this notice, a reasonable person would understand 
what evidence was required to both reopen the claims and 
substantiate the underlying claims.  For this reason, the 
veteran is not prejudiced by VA's failure to strictly comply 
with the Court's direction in Kent v Nicholson, 20 Vet. App. 
1 (2006).  

In the December 2006 letter, the RO told the veteran that he 
could submit medical as well as non-medical evidence to 
substantiate his claim for an increased rating for his skin 
disability.  The letter also informed him that VA assigns 
disability ratings based on application of appropriate 
diagnostic codes, and that in doing so VA considers evidence 
of the nature and symptoms of his disability, the severity 
and duration of the symptoms, and the impact of his 
disability and symptoms on employment.  

That letter did not tell the veteran of the specific 
measurements that determine some of the eight characteristics 
of disfigurement that are applicable to the evaluation of his 
service connected scar.  However, the criteria for rating 
disfigurement from the veteran's left eyebrow scar included 
the more subjective criteria found in the 38 C.F.R. § 4.118a 
as effective prior to the August 2002 revision.  Moreover, 
the revised Diagnostic Code 7800 contains other criteria that 
do not require specific measurements.  The Board does not 
find that the rating criteria for disfigurement is so 
technical as to require more detailed notice than that which 
the RO provided in the December 2006 letter.  

Also significant is that determination of whether the 
veteran's scar satisfied length and surface area criteria is 
subject to observation by the examiner.  Providing the 
veteran with these details in a VCAA notice letter could not 
aid him in substantiating his claim for a higher rating, as 
no evidence submitted would change the examiner's physical 
observation of the length and surface area of his scar.  In 
short, the notice provided the veteran satisfied VA's duty 
under the VCAA with regard to his claim for an increased 
rating.  

The December 2006 letter also informed the veteran as to the 
assignment of effective dates, in the event that his claims 
were granted, and again apprised the veteran of the veteran's 
and VA's respective duties in obtaining evidence and asked 
him to submit evidence in his possession to the AOJ.  

Although the December 2006 notice letter was not sent before 
the initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in April 2007, after the notice was provided.  For 
these reasons, with regard to the timing of the notice, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient records and afforded the 
veteran a VA medical examination of his scar of the eyebrow 
in August 2002 and a VA examination of his left shoulder in 
January 2007.  As no new and material evidence has been 
submitted to reopen the veteran's claims for entitlement to 
service connection for a chest disorder and a left eye 
disorder, VA has no duty to afford the veteran a VA 
examination or obtain a VA opinion with regard to those 
claims.  See 38 C.F.R. § 3.159(c)(4)(iii).  

In a November 2007 statement, the veteran's representative 
requested a new examination of the veteran's left eyebrow 
scar.  The representative cited Proscelle v. Derwinski, 2 
Vet. App. 629 (1992) for the proposition that when a veteran 
claims that a disability is worse than when originally rated, 
and the evidence is too old to adequately evaluate the state 
of the condition, the VA must provide a new examination.  

In this case, the Board does not find that the evidence of 
record regarding the veteran's left eye scar is too old to 
reflect the severity of his left eyebrow scar.  Rather, the 
record shows that the veteran's left eyebrow scar has been 
stable for many years.  A report of a February 1988 VA 
examination states that the veteran had a very small 1 and 1 
/2 centimeter scar on the left side of his forehead, hidden 
by a skin fold.  The 2002 examination, some 14 years later, 
found essentially the same scar.  January 2004 VA treatment 
notes contain well documented results of a general physical 
examination, apparently conducted for clinical purposes.  
Although the clinician stated findings for the veteran's 
head, eyes, ears, nose, throat, and skin, there is no mention 
of his eyebrow scar.  This is more evidence that the 
veteran's scar on the left eyebrow is not even noticeable, 
let alone disfiguring, and is essentially unchanged since the 
2002 examination.  Hence, another examination is not 
necessary.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Service connection for a left shoulder condition is denied.  

As no new and material evidence has been received, the claim 
for entitlement to service connection for a left eye disorder 
not reopened.  The appeal is denied.  

As no new and material evidence has been received, the claim 
for entitlement to 
service connection for a chest disorder not reopened.  The 
appeal is denied.  

A compensable evaluation for a left eyebrow scar is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


